DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  this claim recites: “when one of the image thumbnails in the active display”. It is believed that there should be an ‘is’ between ‘thumbnails in’, reading “thumbnails is in”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 12 each recites the limitation "updating the output display based on the interface command" in the final clause.  There is insufficient antecedent basis for this limitation in the claim. No such interface command has been established and it is unclear to what this is a reference. Appropriate correction and/or explanation is required.
Claim 2 recites the limitation “to retrieve an interface command”. Examiner notes that and interface command has already been established, and that it is unclear whether this is a 
The remaining claims are rejected based on their dependence to one of the above independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US Pub. 2015/0077326), hereinafter Kramer, in view of Hurewitz (US Pub. 2014/0365333).
Regarding claim 1, Kramer discloses a method for interacting with a display device, the method comprising: accessing a content database external to the display device, the content database having images stored therein (Paragraph [1945]: User can open an image from apps such as Google Drive or Box.net. (Other services such as Safari, Photos, and Dropbox do not sufficiently support the opening of jpeg: they only allow the image to be saved to library or copied to clipboard.) Supported formats are jpeg, png, tiff, bmp and gif. In the case of animated gif, only the first frame is uploaded; Paragraph [1951]: user can use the iOS device to upload an image from their photo library, or take a new photo (if camera is available) to Mezzanine. When shown, the image uploader gives the user a choice to use the photo library or take a new photo with the camera. If a user accesses the photo library, the appropriate UIImagePickerViewController is constructed and displayed. Using this Apple-provided view, a user has the ability to browser the photo library's albums and select a single photo); storing a plurality of the images to a local memory device associated with the display device (Paragraph [2034]: local browsing mode/view desync feature decouples the client's viewport from the native mezz's. When local browsing is enabled, viewport updates from the native application are still consumed and stored locally); displaying a user interface screen on the output display of the display device (Paragraphs [1951]-[1953]: a user accesses the photo library, the appropriate UIImagePickerViewController is constructed and displayed…In order to provide users a simpler workflow to annotate a slide, the iPad app contains a succinct set of annotation tools is chosen to satisfy common use cases without encumbering the interface); detecting, via at least one environmental sensor, a user gesture external to the display device (Fig. 1A; Fig. 1B; Paragraph [0307]: FIG. 1A is a block diagram of the SOE kiosk including a processor hosting the gestural interface component or application that provides the vision-based interface using hand tracking and shape recognition, a display and a sensor, under an embodiment); and updating the output display based on the interface command (Paragraph [0547]: the physical degrees of freedom afforded by the XYZ-hand posture may be somewhat less literally mapped even in a virtual domain: In the present embodiment, the XYZ-hand is also used to provide navigational access to large panoramic display images, so that left-right and up-down motions of the operator's hand lead to the expected left-right or up-down `panning` about the image, but forward-back motion of the operator's hand maps to `zooming` control).
	Kramer does not explicitly disclose based on the detecting of the user gesture external to the display device, engaging in a commercial transaction with the user via the display device, wherein the commercial transaction relates to the display of at least one of the plurality of 
	However, Hurewitz teaches control of a display by user gestures (Paragraph [0035]), further comprising based on the detecting of the user gesture external to the display device, engaging in a commercial transaction with the user via the display device, wherein the commercial transaction relates to the display of at least one of the plurality of images on the output display (Fig. 16; Paragraphs [0110]-[0112]: selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements… the customer provides a request to add an item shown on the display 1001 to an electronic shopping cart similar to shopping cart 953 of FIG. 9. The request may be made via natural physical gestures received by a motion sensor 1010, or the request could be performed as a touch gesture 1056…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase); accessing a financial services processing system external to the display device (Fig. 16; Paragraph [0113]: customer may provide a customer ID during the purchase process in step 1680. In a preferred embodiment the customer ID is a unique ID linked to a payment account for the customer. For example, the customer ID may be linked to a saved credit card number or store account. The system can then automatically process the purchase transaction using the stored payment account); verifying user acknowledgement of the commercial transaction using the user gesture detected by the at least one environmental  purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase). Hurewitz teaches that this will allow for user control over a display and for increased efficiency when shopping in a virtual interface (Paragraphs [0028]-[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer with the features of based on the detecting of the user gesture external to the display device, engaging in a commercial transaction with the user via the display device, wherein the commercial transaction relates to the display of at least one of the plurality of images on the output display; accessing a financial services processing system external to the display device; verifying user acknowledgement of the commercial transaction using the user gesture detected by the at least one environmental sensor as taught by Hurewitz so as to allow for user control over a display and for increased efficiency when shopping in a virtual interface as presented by Hurewitz.
Regarding claim 2, Kramer, in view of Hurewitz teaches the method of claim 1, Kramer discloses wherein the user gesture relates to gesture-based control of the display device, the method further comprising: determining gesture context value relating to the detected gesture, the gesture context value determined based on the user interface screen (Paragraph [0302]: identify users' hands in the form of glove or gloves with certain indicia. The SOE kiosk system provides a markerless setting in which gestures are tracked and detected in a gloveless, indicia-free system, providing unusual finger detection and latency, as an example. The SOE includes at least a gestural input/output, a network-based data representation, transit, and interchange, and a spatially conformed display mesh. In scope the SOE resembles an operating system as it is a complete application and development platform. It assumes, though, a perspective enacting design and function that extend beyond traditional computing systems. Enriched, capabilities include a gestural interface, where a user interacts with a system that tracks and interprets hand poses, gestures, and motions; Paragraph [0346]: FIG. 2 is a flow diagram of operation of the gestural or vision-based interface performing hand or object tracking and shape recognition 20, under an embodiment. The vision-based interface receives data from a sensor 21, and the data corresponds to an object detected by the sensor. The interface generates images from each frame of the data 22, and the images represent numerous resolutions; Paragraph [0462]: scrolling function of the browser enables a user to rapidly and precisely traverse the horizontal collection of slides that is the deck. Two gestures--pushback and jog-dial--enact capabilities analogous to scrolling. Their descriptions herein include comments on how the media browser application allocates space, on behalf of the user, and correlates user movement to graphics display); accessing a gesture library using the gesture context value to retrieve an interface command (Fig. 4; Fig. 5; Paragraphs [0361]-[0364]: FIG. 4 depicts eight hand shapes used in hand tracking and shape recognition, under an embodiment. Pose names that end in -left or -right are specific to that hand, while open and closed refer to whether the thumb is extended or tucked in to the palm…sets of hand shapes are broader but also require much more accurate and complete information about the finger configuration. For example, the American Sign Language (ASL) finger-spelling alphabet includes a much richer set of hand poses that covers 26 letters plus the digits zero through nine. These hand shapes make use of subtle finger cues, however, which can be difficult to discern for both the user and especially for the vision system…the gesture set of an embodiment is configured to be visually distinct, a large range of variation was seen within each shape class. FIG. 5 shows sample images showing variation across users for the same hand shape category. Although a more accurate, higher-resolution depth sensor would reduce some of the intra-class differences, the primary causes are the intrinsic variations across people's hands and the perspective and occlusion effects caused by only using a single point of view. Physical hand variations were observed in overall size, finger width, ratio of finger length to palm size, joint ranges, flexibility, and finger control. For example, in the palm-open pose, some users would naturally extend their thumb so that it was nearly perpendicular to their palm and index finger, while other users expressed discomfort when trying to move their thumb beyond 45 degrees. Similarly, variation was seen during a single interaction as).
Regarding claim 3, Kramer, in view of Hurewitz teaches the method of claim 2, Kramer discloses wherein displaying the user interface screen on the output display of the display device includes displaying a first menu of user-interface commands, the method further comprising: detecting a direction of motion of the user gesture (Paragraph [0422]: Throughout the gesture motion, data frame display is tied to zoom level. Data frames that most clearly depict the current zoom level stream in and replace those too large or too small as the map zooms. Similarly, as the user pulls the fist away from the screen, the map scales towards the area indicated, displaying a progressively smaller data region. Additionally, the user may pan the visible area of the map by displacing the fist within the frontal plane, parallel with the map. Lateral fist movements pan the map to the right and left while vertical fist movements pan up and down; Paragraphs [0457]-[0459]: orientation indicates direction: pointing up with the left hand moves left, to the previous slide; pointing up with the right hand moves right, to the next slide; pointing left or right (with the index finger parallel to the ground) moves in the direction of the point…application provides visual feedback on the user's input. This first part of the gesture prompts oscillating arrows. Appearing on the relevant side of the screen, the arrows indicate the direction the browser will move, as defined by the user's orientation input. The second part of the gesture "clicks" in that direction by closing the thumb…pointing direction determines direction. Pointing left (toward left fist) jumps to first slide. Pointing right (toward right fist) jumps to last slide); and navigating within the first menu based on the direction of motion of the user gesture (Paragraph [0389]: good example of adapting the interface arises with the pushback interaction based on the palm-open pose. A typical use of this interaction allows users to view more of their workspace by pushing the graphical representation farther back into the screen. Users may also be able to pan to different areas of the workspace or scroll through different object (e.g., movies, images, or merchandise). Scrolling leads to relatively long interactions and so users often relax their fingers so that palm-open begins to look like open-hand even though their intent did not changed; Paragraph [0422]: Throughout the gesture motion, data frame display is tied to zoom level. Data frames that most clearly depict the current zoom level stream in and replace those too large or too small as the map zooms. Similarly, as the user pulls the fist away from the screen, the map scales towards the area indicated, displaying a progressively smaller data region. Additionally, the user may pan the visible area of the map by displacing the fist within the frontal plane, parallel with the map. Lateral fist movements pan the map to the right and left while vertical fist movements pan up and down; Paragraph [0547]: the physical degrees of freedom afforded by the XYZ-hand posture may be somewhat less literally mapped even in a virtual domain: In the present embodiment, the XYZ-hand is also used to provide navigational access to large panoramic display images, so that left-right and up-down motions of the operator's hand lead to the expected left-right or up-down `panning` about the image, but forward-back motion of the operator's hand maps to `zooming` control; Paragraph [0559]: the SOE has great application in manipulating any and all data and portions of data on a screen, as well as the state of the display. For example, the commands may be used to take the place of video controls during play back of video media. The commands may be used to pause, fast forward, rewind, and the like. In addition, commands may be implemented to zoom in or zoom out of an image, to change the orientation of an image, to pan in any direction, and the like. The SOE may also be used in lieu of menu commands such as open, close, save, and the like. In other words, any commands or activity that can be imagined can be implemented with hand gestures
Regarding claim 4, Kramer, in view of Hurewitz teaches the method of claim 3, Kramer discloses wherein a first direction of the motion of the user gesture provides for navigating the first menu to display a second menu of the first menu (Paragraph [1372]: Each thumbnail is an instance of a thumbnail object that has the drop down menu and events associated with it; Paragraph [1667]: number of contextual actions are available for each slide. These options take the form of a toggleable menu. This menu is hidden by default. Hovering over the slide exposes a bit of the menu. Clicking the slide pops the menu open completely. Clicking anywhere on the screen closes the menu. Clicking any menu item closes the menu unless otherwise noted).
Regarding claim 5, Kramer, in view of Hurewitz teaches the method of claim 3, Kramer discloses wherein a first direction of the motion of the user gesture provides for navigating from a first choice in the first menu to a second choice in the first menu (Paragraph [0468]: positive value corresponds to the data set elements--i.e., slides--sliding left and right, as manipulated by the user's hand. In the media browser, as the user scrolls right, the glyph rotates clockwise. Scrolling left, the glyph rotates counterclockwise. The user exits pushback and selects a slide by breaking the open-palm pose. The user positions the glyph to select a slide: the slide closest to glyph center fills the display; Paragraph [0511]: pulls up the fluoroscope menu on the left side of the display (palette, |-:x ). He selects (closing his thumb) and snaps (cinematographer, |-:x ) onto the area first a population density lens, then a terrain lens; Paragraph [0547]: the physical degrees of freedom afforded by the XYZ-hand posture may be somewhat less literally mapped even in a virtual domain: In the present embodiment, the XYZ-hand is also used to provide navigational access to large panoramic display images, so that left-right and up-down motions of the operator's hand lead to the expected left-right or up-down `panning` about the image, but forward-back motion of the operator's hand maps to `zooming` control).
Regarding claim 6, Kramer, in view of Hurewitz teaches the method of claim 3, Kramer discloses wherein a first direction of the motion of the user gesture provides for selecting of a first choice in the first menu (Paragraph [0468]: positive value corresponds to the data set elements--i.e., slides--sliding left and right, as manipulated by the user's hand. In the media browser, as the user scrolls right, the glyph rotates clockwise. Scrolling left, the glyph rotates counterclockwise. The user exits pushback and selects a slide by breaking the open-palm pose. The user positions the glyph to select a slide: the slide closest to glyph center fills the display; Paragraph [0511]: pulls up the fluoroscope menu on the left side of the display (palette, |-:x ). He selects (closing his thumb) and snaps (cinematographer, |-:x ) onto the area first a population density lens, then a terrain lens; Paragraph [0547]: the physical degrees of freedom afforded by the XYZ-hand posture may be somewhat less literally mapped even in a virtual domain: In the present embodiment, the XYZ-hand is also used to provide navigational access to large panoramic display images, so that left-right and up-down motions of the operator's hand lead to the expected left-right or up-down `panning` about the image, but forward-back motion of the operator's hand maps to `zooming` control).
Regarding claim 7, Kramer, in view of Hurewitz teaches the method of claim 1, Kramer discloses further comprising: displaying a plurality of image thumbnails within the user interface screen, the plurality of image thumbnails relating to the plurality of images stored in the local memory device (Paragraph [0917]: Assets are represented in Paramus by their image thumbnails; Paragraph [1078]: All instantiations of local video sources display as live at all times. However, since the number of instantiated sources may exceed some of the performance/bandwidth limits, some sources that appear live to the local Mezzanine may not be fully available to the other participants of the collaboration. Those Mezzanines will see regular thumbnails instead; Paragraph [1356]: asset browser lives in the assets tab and allows the user to view assets that have been uploaded to paramus by all web users, as well as snapshots that have been taken by all users. The asset browser is a web browser version of paramus. It stays synchronized with the native application when images are uploaded, snapshots are taken, and assets are deleted. The web user can browse thumbnails of the images at a range of sizes (independent of what sizes other users might be browsing). A slider controls the size of the images within the browser); navigating between image thumbnails in active display on the display device based on the user gesture (Paragraphs [1868]-[1870]: Swiping a finger left or right will initiate the next or previous slide gesture. This is a tracking gesture, such that user gets immediate feedback that horizontal movement is causing deck movement. If the user releases the finger before crossing the threshold, the deck animates back to its previous state and no protein is sent. If the user releases the finger after crossing the threshold, the next or previous slide protein is sent to native mezz…Visual container (CALayer subclass) of slides are pre-allocated and created on load. Default background of the slide container is a dark gray background along with slide index. If a slide is within the bounds of the view, the app sends an http request to retrieve the thumbnail image); detecting an image selection gesture based on the user gesture and a display activation context when one of the image thumbnails in the active display (Paragraph [0302]: identify users' hands in the form of glove or gloves with certain indicia. The SOE kiosk system provides a markerless setting in which gestures are tracked and detected in a gloveless, indicia-free system, providing unusual finger detection and latency, as an example. The SOE includes at least a gestural input/output, a network-based data representation, transit, and interchange, and a spatially conformed display mesh. In scope the SOE resembles an operating system as it is a complete application and development platform. It assumes, though, a perspective enacting design and function that extend beyond traditional computing systems. Enriched, capabilities include a gestural interface, where a user interacts with a system that tracks and interprets hand poses, gestures, and motions; Paragraph [0346]: FIG. 2 is a flow diagram of operation of the gestural or vision-based interface performing hand or object tracking and shape recognition 20, under an embodiment. The vision-based interface receives data from a sensor 21, and the data corresponds to an object detected by the sensor. The interface generates images from each frame of the data 22, and the images represent numerous resolutions); and updating the output display of the display device to display an image represented by the image thumbnail in active display (Paragraph [0389]: good example of adapting the interface arises with the pushback interaction based on the palm-open pose. A typical use of this interaction allows users to view more of their workspace by pushing the graphical representation farther back into the screen. Users may also be able to pan to different areas of the workspace or scroll through different object (e.g., movies, images, or merchandise). Scrolling leads to relatively long interactions and so users often relax their fingers so that palm-open begins to look like open-hand even though their intent did not changed).
Regarding claim 8, Kramer, in view of Hurewitz teaches the method of claim 7, Hurewitz discloses wherein the commercial transaction relates to the image represented by the image thumbnail (Fig. 9; Paragraphs [0110]-[0112]: the selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements. The gestures could alternatively be touch gestures 1056 on a touchscreen interface 1057 of a mobile device 1030… step 1670, the customer provides a request to add an item shown on the display 1001 to an electronic shopping cart similar to shopping cart 953 of FIG. 9. The request may be made via natural physical gestures received by a motion sensor 1010, or the request could be performed as a touch gesture 1056…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase).
Regarding claim 9, Kramer, in view of Hurewitz teaches the method of claim 1, Hurewitz discloses wherein the at least one environmental sensor is a camera, the method comprising: verifying the user acknowledgement using facial recognition (Fig. 16; Abstract: interactive display includes a display screen and a plurality of sensors, including video cameras or motion sensors. The sensors provide gesture recognition, face recognition, and other types of gesture analysis; Paragraph [0034]: A "gesture" may be a command for a computer to perform an action. In the system 200, sensors 246 and camera 244 capture raw sensor data of motion, heat, light, or sound, etc. created by a customer 135 or clerk 137. The raw sensor data is analyzed and interpreted by a computer. A gesture may be defined as one or more raw data points being tracked between one or more locations in one-, two-, or three-dimensional space (e.g., in the (x, y, z) axes) over a period of time. As used herein, a "gesture" could also include an audio capture such as a voice command, or a data input received by sensors, such as facial recognition; Paragraphs [0110]-[0112]: the selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements. The gestures could alternatively be touch gestures 1056 on a touchscreen interface 1057 of a mobile device 1030…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase).
Regarding claim 10, Kramer, in view of Hurewitz teaches the method of claim 1, Kramer discloses wherein the at least one environmental sensor is an electronic field sensor, the method comprising: detecting user gesture based on a disruption in a nearby electronic field (Paragraph [0580]: Using a small number of discrete states for pose specification makes it possible to specify poses compactly as well as to ensure accurate pose recognition using a variety of underlying tracking technologies (for example, passive optical tracking using cameras, active optical tracking using lighted dots and cameras, electromagnetic field tracking
Regarding claim 11, Kramer, in view of Hurewitz teaches the method of claim 1, Kramer discloses wherein the at least one environmental sensor is an infrared sensor, the method comprising: detecting user gesture based on reflection of infrared light (Paragraph [0351]: Kinect sensor of an embodiment generally includes a camera, an infrared (IR) emitter, a microphone, and an accelerometer. More specifically, the Kinect includes a color VGA camera, or RGB camera, that stores three-channel data in a 1280.times.960 resolution. Also included is an IR emitter and an IR depth sensor. The emitter emits infrared light beams and the depth sensor reads the IR beams reflected back to the sensor).
Regarding claim 12,
Kramer discloses a method for interacting with a display device, the method comprising: accessing a content database external to the display device, the content database having images stored therein (Paragraph [1945]: User can open an image from apps such as Google Drive or Box.net. (Other services such as Safari, Photos, and Dropbox do not sufficiently support the opening of jpeg: they only allow the image to be saved to library or copied to clipboard.) Supported formats are jpeg, png, tiff, bmp and gif. In the case of animated gif, only the first frame is uploaded; Paragraph [1951]: user can use the iOS device to upload an image from their photo library, or take a new photo (if camera is available) to Mezzanine. When shown, the image uploader gives the user a choice to use the photo library or take a new photo with the camera. If a user accesses the photo library, the appropriate UIImagePickerViewController is constructed and displayed. Using this Apple-provided view, a user has the ability to browser the photo library's albums and select a single photo); storing a plurality of the images to a local memory device associated with the display device and storing a plurality of thumbnails relating to the plurality of images (Paragraph [0917]: Assets are represented in Paramus by their image thumbnails; Paragraph [1078]: All instantiations of local video sources display as live at all times. However, since the number of instantiated sources may exceed some of the performance/bandwidth limits, some sources that appear live to the local Mezzanine may not be fully available to the other participants of the collaboration. Those Mezzanines will see regular thumbnails instead; Paragraph [1356]: asset browser lives in the assets tab and allows the user to view assets that have been uploaded to paramus by all web users, as well as snapshots that have been taken by all users. The asset browser is a web browser version of paramus. It stays synchronized with the native application when images are uploaded, snapshots are taken, and assets are deleted. The web user can browse thumbnails of the images at a range of sizes (independent of what sizes other users might be browsing). A slider controls the size of the images within the browser; Paragraph [2034]: local browsing mode/view desync feature decouples the client's viewport from the native mezz's. When local browsing is enabled, viewport updates from the native application are still consumed and stored locally); detecting, via at least one environmental sensor, a first user gesture external to the display device (Fig. 1A; Fig. 1B; Paragraph [0307]: FIG. 1A is a block diagram of the SOE kiosk including a processor hosting the gestural interface component or application that provides the vision-based interface using hand tracking and shape recognition, a display and a sensor, under an embodiment); activating and displaying a user interface screen on the output display of the display device in response to the first user gesture (Paragraphs [1951]-[1953]: a user accesses the photo library, the appropriate UIImagePickerViewController is constructed and displayed…In order to provide users a simpler workflow to annotate a slide, the iPad app contains a succinct set of annotation tools is chosen to satisfy common use cases without encumbering the interface); detecting a second user gesture external to the display device (Fig. 1A; Fig. 1B; Paragraphs [0455]-[0459]: no one gesture is required to initiate action under an embodiment. The user can provide input as necessary to his function, which include but are not limited to the following: previous/next, where the user "clicks" left or right to proceed through the slides one-by-one; home/end, where the user jumps to first or last slide; overview, where the user can view all slides in a grid display and select; velocity-based scrolling, where the user rapidly scrolls through a lateral slide display…inventory herein lists gestures by name and correlating function, and then describes the system input. To proceed through the slides one-by-one, the user "clicks" left/right for previous/next…The gesture is a two-part sequence. The first component is ofp-open orientation indicates direction: pointing up with the left hand moves left, to the previous slide; pointing up with the right hand moves right, to the next slide; pointing left or right (with the index finger parallel to the ground) moves in the direction of the point…application provides visual feedback on the user's input. This first part of the gesture prompts oscillating arrows. Appearing on the relevant side of the screen, the arrows indicate the direction the browser will move, as defined by the user's orientation input. The second part of the gesture "clicks" in that direction by closing the thumb…pointing direction determines direction. Pointing left (toward left fist) jumps to first slide. Pointing right (toward right fist) jumps to last slide); in response to the second user gesture, updating the user-interface screen on the output display to display a first thumbnail of the plurality of thumbnails (Paragraph [0389]: good example of adapting the interface arises with the pushback interaction based on the palm-open pose. A typical use of this interaction allows users to view more of their workspace by pushing the graphical representation farther back into the screen. Users may also be able to pan to different areas of the workspace or scroll through different object (e.g., movies, images, or merchandise). Scrolling leads to relatively long interactions and so users often relax their fingers so that palm-open begins to look like open-hand even though their intent did not changed); detecting, via at least one environmental sensor, a third user gesture external to the display device (Fig. 1A; Fig. 1B; Paragraphs [0455]-[0459]: no one gesture is required to initiate action under an embodiment. The user can provide input as necessary to his function, which include but are not limited to the following: previous/next, where the user "clicks" left or right to proceed through the slides one-by-one; home/end, where the user jumps to first or last slide; overview, where the user can view all slides in a grid display and select; velocity-based scrolling, where the user rapidly scrolls through a lateral slide display…inventory herein lists gestures by name and correlating function, and then describes the system input. To proceed through the slides one-by-one, the user "clicks" left/right for previous/next…The gesture is a two-part sequence. The first component is ofp-open orientation indicates direction: pointing up with the left hand moves left, to the previous slide; pointing up with the right hand moves right, to the next slide; pointing left or right (with the index finger parallel to the ground) moves in the direction of the point…application provides visual feedback on the user's input. This first part of the gesture prompts oscillating arrows. Appearing on the relevant side of the screen, the arrows indicate the direction the browser will move, as defined by the user's orientation input. The second part of the gesture "clicks" in that direction by closing the thumb…pointing direction determines direction. Pointing left (toward left fist) jumps to first slide. Pointing right (toward right fist) jumps to last slide); and updating the output display based on the interface command (Paragraph [0547]: the physical degrees of freedom afforded by the XYZ-hand posture may be somewhat less literally mapped even in a virtual domain: In the present embodiment, the XYZ-hand is also used to provide navigational access to large panoramic display images, so that left-right and up-down motions of the operator's hand lead to the expected left-right or up-down `panning` about the image, but forward-back motion of the operator's hand maps to `zooming` control).
	Kramer does not explicitly disclose based on the detecting of the third user gesture, engaging in a commercial transaction with the user via the display device; accessing a financial services processing system external to the display device; verifying user acknowledgement of the commercial transaction using the user gesture detected by the at least one environmental sensor.
	However, Hurewitz teaches control of a display by user gestures (Paragraph [0035]), further comprising based on the detecting of the third user gesture, engaging in a commercial transaction with the user via the display device (Fig. 16; Paragraphs [0110]-[0112]: selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements… the customer provides a request to add an item shown on the display 1001 to an electronic shopping cart similar to shopping cart 953 of FIG. 9. The request may be made via natural physical gestures received by a motion sensor 1010, or the request could be performed as a touch gesture 1056…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase); accessing a financial services processing system external to the display device (Fig. 16; Paragraph [0113]: customer may provide a customer ID during the purchase process in step 1680. In a preferred embodiment the customer ID is a unique ID linked to a payment account for the customer. For example, the customer ID may be linked to a saved credit card number or store account. The system can then automatically process the purchase transaction using the stored payment account); verifying user acknowledgement of the commercial transaction using the user gesture detected by the at least one environmental sensor (Fig. 16; Paragraph [0112]: purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase). Hurewitz teaches that this will allow for user control over a display and for increased efficiency when shopping in a virtual interface (Paragraphs [0028]-[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramer with the features of based on the detecting of the third user gesture, engaging in a 
Regarding claim 13, Kramer, in view of Hurewitz teaches the method of claim 12, Hurewitz discloses wherein the commercial transaction relates to the display of at least one of the plurality of images on the output display (Fig. 16; Paragraphs [0110]-[0112]: selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements… the customer provides a request to add an item shown on the display 1001 to an electronic shopping cart similar to shopping cart 953 of FIG. 9. The request may be made via natural physical gestures received by a motion sensor 1010, or the request could be performed as a touch gesture 1056…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase).
Regarding claim 14, Kramer, in view of Hurewitz teaches the method of claim 12, Kramer discloses further comprising: detecting a fourth user gesture external to the display device (Fig. 1A; Fig. 1B; Paragraph [0307]: FIG. 1A is a block diagram of the SOE kiosk including a processor hosting the gestural interface component or application that provides the vision-based interface using hand tracking and shape recognition, a display and a sensor, under an embodiment; Paragraphs [0455]-[0459]: no one gesture is required to initiate action under an embodiment. The user can provide input as necessary to his function, which include but are not limited to the following: previous/next, where the user "clicks" left or right to proceed through the slides one-by-one; home/end, where the user jumps to first or last slide; overview, where the user can view all slides in a grid display and select; velocity-based scrolling, where the user rapidly scrolls through a lateral slide display…inventory herein lists gestures by name and correlating function, and then describes the system input. To proceed through the slides one-by-one, the user "clicks" left/right for previous/next…The gesture is a two-part sequence. The first component is ofp-open orientation indicates direction: pointing up with the left hand moves left, to the previous slide; pointing up with the right hand moves right, to the next slide; pointing left or right (with the index finger parallel to the ground) moves in the direction of the point…application provides visual feedback on the user's input. This first part of the gesture prompts oscillating arrows. Appearing on the relevant side of the screen, the arrows indicate the direction the browser will move, as defined by the user's orientation input. The second part of the gesture "clicks" in that direction by closing the thumb…pointing direction determines direction. Pointing left (toward left fist) jumps to first slide. Pointing right (toward right fist) jumps to last slide); and in response to the fourth user gesture, updating the output display to display an image corresponding to the first thumbnail (Paragraph [0389]: good example of adapting the interface arises with the pushback interaction based on the palm-open pose. A typical use of this interaction allows users to view more of their workspace by pushing the graphical representation farther back into the screen. Users may also be able to pan to different areas of the workspace or scroll through different object (e.g., movies, images, or merchandise). Scrolling leads to relatively long interactions and so users often relax their fingers so that palm-open begins to look like open-hand even though their intent did not changed).
Regarding claim 15, Kramer, in view of Hurewitz teaches the method of claim 14, Kramer discloses further comprising: determining a thumbnail navigation gesture in response to the output display of the first thumbnail (Paragraphs [0455]-[0459]: no one gesture is required to initiate action under an embodiment. The user can provide input as necessary to his function, which include but are not limited to the following: previous/next, where the user "clicks" left or right to proceed through the slides one-by-one; home/end, where the user jumps to first or last slide; overview, where the user can view all slides in a grid display and select; velocity-based scrolling, where the user rapidly scrolls through a lateral slide display…inventory herein lists gestures by name and correlating function, and then describes the system input. To proceed through the slides one-by-one, the user "clicks" left/right for previous/next…The gesture is a two-part sequence. The first component is ofp-open orientation indicates direction: pointing up with the left hand moves left, to the previous slide; pointing up with the right hand moves right, to the next slide; pointing left or right (with the index finger parallel to the ground) moves in the direction of the point…application provides visual feedback on the user's input. This first part of the gesture prompts oscillating arrows. Appearing on the relevant side of the screen, the arrows indicate the direction the browser will move, as defined by the user's orientation input. The second part of the gesture "clicks" in that direction by closing the thumb…pointing direction determines direction. Pointing left (toward left fist) jumps to first slide. Pointing right (toward right fist) jumps to last slide); determining gesture context value relating to the fourth user gesture, the gesture context value indicating at least one of: thumbnail scroll direction command and an activation command (Paragraph [0302]: identify users' hands in the form of glove or gloves with certain indicia. The SOE kiosk system provides a markerless setting in which gestures are tracked and detected in a gloveless, indicia-free system, providing unusual finger detection and latency, as an example. The SOE includes at least a gestural input/output, a network-based data representation, transit, and interchange, and a spatially conformed display mesh. In scope the SOE resembles an operating system as it is a complete application and development platform. It assumes, though, a perspective enacting design and function that extend beyond traditional computing systems. Enriched, capabilities include a gestural interface, where a user interacts with a system that tracks and interprets hand poses, gestures, and motions; Paragraph  FIG. 2 is a flow diagram of operation of the gestural or vision-based interface performing hand or object tracking and shape recognition 20, under an embodiment. The vision-based interface receives data from a sensor 21, and the data corresponds to an object detected by the sensor. The interface generates images from each frame of the data 22, and the images represent numerous resolutions; Paragraph [0462]: scrolling function of the browser enables a user to rapidly and precisely traverse the horizontal collection of slides that is the deck. Two gestures--pushback and jog-dial--enact capabilities analogous to scrolling. Their descriptions herein include comments on how the media browser application allocates space, on behalf of the user, and correlates user movement to graphics display); and if the gesture context value indicates thumbnail scroll, update the output display to display a second thumbnail of the plurality of thumbnails (Paragraphs [0455]-[0462]: no one gesture is required to initiate action under an embodiment. The user can provide input as necessary to his function, which include but are not limited to the following: previous/next, where the user "clicks" left or right to proceed through the slides one-by-one; home/end, where the user jumps to first or last slide; overview, where the user can view all slides in a grid display and select; velocity-based scrolling, where the user rapidly scrolls through a lateral slide display…inventory herein lists gestures by name and correlating function, and then describes the system input. To proceed through the slides one-by-one, the user "clicks" left/right for previous/next…The gesture is a two-part sequence. The first component is ofp-open orientation indicates direction: pointing up with the left hand moves left, to the previous slide; pointing up with the right hand moves right, to the next slide; pointing left or right (with the index finger parallel to the ground) moves in the direction of the point…application provides visual feedback on the user's input. This first part of the gesture prompts oscillating arrows. Appearing on the relevant side of the screen, the arrows indicate the direction the browser will move, as defined by the user's orientation input. The second part of the gesture "clicks" in that direction by closing the thumb…pointing direction determines direction. Pointing left (toward left fist) jumps to first slide. Pointing right (toward right fist) jumps to last slide…scrolling function of the browser enables a user to rapidly and precisely traverse the horizontal collection of slides that is the deck. Two gestures--pushback and jog-dial--enact capabilities analogous to scrolling. Their descriptions herein include comments on how the media browser application allocates space, on behalf of the user, and correlates user movement to graphics display).
Regarding claim 16, Kramer, in view of Hurewitz teaches the method of claim 12, Kramer discloses wherein the display of the user interface screen in a visual overlay on the display device (Paragraph [0422]: Throughout the gesture motion, data frame display is tied to zoom level. Data frames that most clearly depict the current zoom level stream in and replace those too large or too small as the map zooms. Similarly, as the user pulls the fist away from the screen, the map scales towards the area indicated, displaying a progressively smaller data region. Additionally, the user may pan the visible area of the map by displacing the fist within the frontal plane, parallel with the map. Lateral fist movements pan the map to the right and left while vertical fist movements pan up and down; Paragraph [0979]: system area of an embodiment displays meta-information about the current session in the native user interface, and appears transiently when invoked from within a dossier. Some of the elements it contains are persistent, while others are contextual. While much of the persistent information it contains also appears in the portal, its arrangement differs in an embodiment; Paragraph [1490]: Once the user selects a video source, an overlay appears over the video thumbnail saying that it is being changed to a new source. The dropdown menu is grayed out. The spinner graphic appears next to that message. When the native mezzanine application confirms that the video source has been changed, the overlay disappears. The dropdown menu is no longer grayed out).
Regarding claim 17, Kramer, in view of Hurewitz teaches the method of claim 12, Hurewitz discloses wherein the at least one environmental sensor is a camera, the method comprising: verifying the user acknowledgement using facial recognition (Fig. 16; Abstract: interactive display includes a display screen and a plurality of sensors, including video cameras or motion sensors. The sensors provide gesture recognition, face recognition, and other types of gesture analysis; Paragraph [0034]: A "gesture" may be a command for a computer to perform an action. In the system 200, sensors 246 and camera 244 capture raw sensor data of motion, heat, light, or sound, etc. created by a customer 135 or clerk 137. The raw sensor data is analyzed and interpreted by a computer. A gesture may be defined as one or more raw data points being tracked between one or more locations in one-, two-, or three-dimensional space (e.g., in the (x, y, z) axes) over a period of time. As used herein, a "gesture" could also include an audio capture such as a voice command, or a data input received by sensors, such as facial recognition; Paragraphs [0110]-[0112]: the selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements. The gestures could alternatively be touch gestures 1056 on a touchscreen interface 1057 of a mobile device 1030…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase).
Regarding claim 18, Kramer, in view of Hurewitz teaches the method of claim 12, Kramer discloses wherein the at least one environmental sensor is an electronic field sensor, the method comprising: detecting user gesture based on a disruption in a nearby electronic field (Paragraph [0580]: Using a small number of discrete states for pose specification makes it possible to specify poses compactly as well as to ensure accurate pose recognition using a variety of underlying tracking technologies (for example, passive optical tracking using cameras, active optical tracking using lighted dots and cameras, electromagnetic field tracking
Regarding claim 19, Kramer, in view of Hurewitz teaches the method of claim 12, Kramer discloses wherein the at least one environmental sensor is an infrared sensor, the method comprising: detecting user gesture based on reflection of infrared light (Paragraph [0351]: Kinect sensor of an embodiment generally includes a camera, an infrared (IR) emitter, a microphone, and an accelerometer. More specifically, the Kinect includes a color VGA camera, or RGB camera, that stores three-channel data in a 1280.times.960 resolution. Also included is an IR emitter and an IR depth sensor. The emitter emits infrared light beams and the depth sensor reads the IR beams reflected back to the sensor).
Regarding claim 20, Kramer, in view of Hurewitz teaches the method of claim 12, Hurewitz discloses wherein the commercial transaction relates to the image represented by the image thumbnail (Fig. 9; Paragraphs [0110]-[0112]: the selected products are displayed on the display 1000. In step 1660, gesture sensors 1010 receive commands via natural gesture interaction. The gestures may be physical body, arm, hand, or face movements. The gestures could alternatively be touch gestures 1056 on a touchscreen interface 1057 of a mobile device 1030… step 1670, the customer provides a request to add an item shown on the display 1001 to an electronic shopping cart similar to shopping cart 953 of FIG. 9. The request may be made via natural physical gestures received by a motion sensor 1010, or the request could be performed as a touch gesture 1056…purchase is initiated in step 1680. Step 1680 may include receiving a gesture from a user, via either gesture sensors 1010 or gestures 1056 on the mobile device 1030. The gestures indicate the user's desire to purchase the product. In one embodiment, the display controller computer receives the gesture indicating the desire to purchase, then sends a request back to the display screen 1001 or the mobile device 1030 requesting that the customer confirm the desire to purchase the product. The customer would then perform another gesture confirming the purchase).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613